Per Curiam.

It is not requisite that we should go through ■ the process and delay of rules and attachments, in order to compel a return to the first mandamus. The alternative in it, was intended for the benefit and.convenience of defendants. As the first writ has been regularly served, we may, at. our discretion, order a peremptory mandamus; but as the defendants may not have had a sufficient time to meet together and make their return, we are disposed to allow them a further day for that purpose.
The counsel, thereupon, agreed on the 15th day of April; and the court ..ordered, that if the return was not made on that day, the relator might sue out a peremptory mandamus.